Case 1:19-cr-00091-DLC Document 48 Filed 08/28/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

 

 

 

 

ae ee ee ee ee ee x
UNITED STATES OF AMERICA,
=v : $1 19Cr931 (DLC)
PERCY ARTURO VASQUEZ—-DREW, : ORDER
" | USDC SDNY >
Defendant.
. DOCUMENT
~----- + Xx ELECTRONICALLY FILED
DOC tee
a DATE FILED: 2/23 2.02)
DENISE COTE, District Judge: :

On August 19, 2020, this Court issued an Order scheduling
the defendant’s videoconference sentencing for September 3,
2020. The Court has since been informed that the sentencing
proceeding must be adjourned to a later date. Accordingly, it
is hereby

ORDERED that the sentencing proceeding shall occur on

September 9, 2020 at 9:00 a.m. using the CourtCall platform.

Dated: New York, New York
August 28, 2020

   

fy

DENISE COTE
United States District Judge

 
